DETAILED ACTION
	This Office action is in response to the application filed 7 August 2020.  Claims 1-16 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7 August 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
Additionally, it is noted that Applicant indicates an English abstract and machine translation are provided for each cited foreign patent document, however, Foreign Patent Document #1 lacks an English abstract and machine translation; Foreign Patent Documents #2 and #3 lack machine translations. 
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0240909 A1 to Hiramatsu et al. (hereinafter “Hiramatsu”).
Regarding independent claim 1, Hiramatsu (Fig. 10) discloses a semiconductor device, comprising: 
a metal plate 10 (¶ 0029); 
a sidewall member 11 (¶ 0026; in an alternative interpretation, 9, ¶ 0037) surrounding a periphery of a space above the metal plate (Fig. 10); 
a circuit board provided on the metal plate 10, the circuit board including an insulating substrate 1 (¶ 0026) and an interconnect part 2 (¶ 0026); 
a semiconductor chip 5 (¶ 0026) provided on the circuit board; 
a first wire 13 (connected to 5 and 2) connecting the semiconductor chip 5 and the interconnect part 2 of the circuit board (Fig. 10); 
a first resin member 120 (¶ 0037) covering a bonding portion between the semiconductor chip 5 and the first wire 13; and 
a second resin member 121 (¶ 0037) provided in the space, the second resin member covering an upper surface of the metal plate 10, the circuit board 10/2, the first resin member 120, and the first wire 13, a Young's modulus of the first resin member being greater than a Young's modulus of the second resin member (¶ 0045), a volume of the second resin member 121 being greater than a volume of the first resin member 120 (Fig. 10).
Regarding claim 2, Hiramatsu (Fig. 10) discloses the device according to claim 1, wherein the first resin member 120 includes mainly an epoxy resin, a phenol resin, or an acrylic resin (¶ 0039), and the second resin member 121 includes mainly a silicone resin or a urethane resin (¶ 0043).
Regarding claim 3, Hiramatsu discloses the device according to claim 1, wherein the insulating substrate 1 is a ceramic substrate (¶ 0030).
Regarding claim 4, Hiramatsu (Fig. 10) discloses the device according to claim 1, wherein the first resin member 120 entirely covers the semiconductor chip 5.
Regarding claim 6, Hiramatsu (Fig. 10) discloses the device according to claim 1, wherein a lower surface of the metal plate 10 is exposed.
Regarding claim 7, Hiramatsu (Fig. 10) discloses the device according to claim 1, wherein the sidewall member 9 is a resin member (¶ 0037).
Regarding claim 8, Hiramatsu (Fig. 10) discloses the device according to claim 1, wherein the semiconductor chip 5 includes a power element for power control (¶ 0026).
Regarding claim 10, Hiramatsu (Fig. 10) discloses the device according to claim 1, further comprising: a conductor part 14 (¶ 0037) provided at an upper surface and an inner wall portion of the sidewall member 11; and a second wire 13 connecting the conductor part 14 and the interconnect part 2 (¶ 0031; Fig. 10).
Regarding claim 11, Hiramatsu (Fig. 10) discloses the device according to claim 10, wherein a bonding portion between the second wire 13 and the conductor part 2 and a bonding portion 14 between the second wire and the interconnect part are covered with the second resin member 121 but not covered with the first resin member 120 (Fig. 10).
Regarding claim 12, Hiramatsu (Fig. 10) discloses the device according to claim 1, wherein the first wire 13 is an aluminum wire (¶ 0031).
Regarding claim 13, Hiramatsu (Fig. 10) discloses the device according to claim 10, wherein the second wire 13 is an aluminum wire (¶ 0031).
Regarding claim 14, Hiramatsu (Fig. 10) discloses the device according to claim 1, wherein a lower surface of the semiconductor chip 5 is bonded (via 7, ¶ 0026) to the interconnect part 2, and the first resin member 120 covers a bonding portion between the interconnect part 2 and the lower surface of the semiconductor chip 5 (Fig. 10).
Regarding claim 15, Hiramatsu (Fig. 10) discloses the device according to claim 14, wherein the lower surface of the semiconductor chip 5 is bonded to the interconnect part 2 by solder 7 (¶ 0026).
Regarding claim 16, Hiramatsu (Fig. 10) discloses the device according to claim 14, wherein the lower surface of the semiconductor chip 5 is bonded to the interconnect part 2 by a sintered material including silver (¶ 0049).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu.
Regarding claim 5, Hiramatsu (Fig. 10) discloses the device according to claim 1, however fails to expressly disclose wherein a bonding portion between the first wire and the interconnect part of the circuit board is covered with the second resin member but not covered with the first resin member.  Hiramatsu does contemplate the use of more wires 13 than strictly depicted in the figures (¶ 0031) and further, also discloses other wires 13 (see, e.g., left-most 13 in Fig. 10) having a bonding portion between the wire and the interconnect part 2 of the circuit board that is covered with the second resin member 121 but not covered with the first resin member 120.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bonding portion as recited in the claim since it is an alternative, art-recognized arrangement of providing a wire interconnect within a device, as exemplified by Hiramatsu in Fig. 10.  
Regarding claim 9, Hiramatsu (Fig. 10) discloses the device according to claim 1, wherein the semiconductor chip includes an electrode (13 connected thereto) provided at an upper surface of the semiconductor chip 5, and one end portion of the first wire is bonded to the electrode (Fig. 10; ¶ 0031).
Hiramatsu fails to expressly disclose the semiconductor chip electrode comprises aluminum, however does disclose the suitability of aluminum for use in electrodes (¶ 0029).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an electrode comprising aluminum on the semiconductor chip in the device of Hiramatsu for the purpose of utilizing an art recognized material known to be suitable for use in electrodes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
15 July 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813